Citation Nr: 0637158	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  03-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

2.  Entitlement to an initial compensable evaluation for 
carpal tunnel syndrome of the left wrist.

3.  Entitlement to an initial compensable evaluation for 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1998 to July 
2002.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  This case was remanded by the Board 
in March 2006 for additional development.


FINDINGS OF FACT

1.  The veteran's carpal tunnel syndrome (CTS) of the right 
wrist is related to active military service.

2.  The veteran's CTS of the left wrist is manifested by mild 
sensory involvement.

3.  The veteran's headaches are manifested by mild pain after 
prolonged computer use.


CONCLUSIONS OF LAW

1.  CTS of the right wrist was incurred in military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006).

2.  The criteria for an initial evaluation of 10 percent for 
CTS of the left wrist have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2006).

3.  The criteria for an initial compensable evaluation for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in September 2002 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the veteran in March 2006, subsequent to remand.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. September 22, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records and VA medical treatment 
records have been obtained.  A VA examination was provided to 
the veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Service Connection For CTS Of The Right Wrist

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a condition if the disease manifests 
itself during service but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The veteran's service medical records include multiple 
references to CTS symptoms.  A November 2001 medical report 
stated that the veteran complained of "stiff right wrist, 
sometimes numb fingers."  The assessment was fatigue/strain 
secondary to poor ergonomics, long hours.  The plan stated 
that the veteran should return to the clinic for worsening 
CTS symptoms and a splint would then be tried.  A February 
2002 medical repot stated that the veteran was using a brace 
for wrist pain.  A March 2002 telephone consultation stated 
that the veteran wore a brace for CTS at night only and took 
Tylenol for pain.  The veteran was instructed to wear the 
brace at work while doing repetitive motions that irritate 
CTS.  A May 2002 separation examination report stated that 
the veteran wore wrist splints on his right hand nocturnally 
and with typing.  On physical examination, the veteran had 
right hand strength at 5 out of 5 and weakly positive Tinel's 
sign.

In an October 2002 VA medical examination report, the veteran 
stated that he was diagnosed with CTS in service.  The report 
stated that there was a mention of this in the service 
medical records.  The veteran stated that he continued to use 
the brace he was given in service, though he did not need it 
all day and did not use it nightly.  He stated that he would 
take Advil if he was going to use the computer for an 
extended amount of time.  The veteran stated that he got 
numbness and tingling in his fingers, mainly in his right 
hand and had soreness in his right arm.

On physical examination, the veteran's upper extremity motor 
strength was 5 out of 5, and sensation and deep tendon 
reflexes were intact.  The veteran's right wrist had 
dorsiflexion from 0 to 80 degrees with no pain, palmar 
flexion from 0 to 75 degrees with no pain, radial deviation 
from 0 to 5 degrees with no pain, and ulnar deviation from 0 
to 20 degrees with no pain.  There was no limitation of 
motion in any direction, his hand grip was 5 out of 5, and 
his thumb and finger grip was 5 out of 5.  The veteran was 
able to touch his thumb to his fingers, and touch his fingers 
to his thumb.  Tinel's and Phalen's signs were negative.  The 
report noted a normal examination.  The veteran's left hand 
had dorsiflexion from 0 to 80 degrees with slight discomfort 
in the wrist at 80 degrees, palmar flexion from 0 to 75 
degrees with no pain, radial deviation from 0 to 5 degrees 
with no pain, and ulnar deviation from 0 to 20 degrees with 
no pain.  The report stated that there was no limitation in 
any motion on the veteran's wrist.  Tinel's and Phalen's 
signs were reported as negative.  The veteran was able to 
touch his thumb to his fingers, his fingers to his palm, and 
his thumb to his first finger.  Motor strength and hand grip 
were both 5 out of 5 and sensation was intact in both hands.  
The diagnosis was mild carpal tunnel syndrome, left wrist, 
and a normal right hand and wrist.

A July 2003 VA outpatient record stated that the veteran 
complained of an exacerbation of CTS, greater in the right 
than the left.  The veteran reported that he was diagnosed 
with CTS in 1999, given a brace for his right arm, and 
nonsteroidal anti-inflammatory drugs, which provided initial 
relief.  The veteran stated that he worked 8 to 10 hours a 
day on the computer and noticed that he needed to take longer 
breaks for the numbness to subside.  The veteran used a brace 
during the day and at night, but was not taking medication.  
The veteran stated that he would take Advil when he was going 
to use the computer for an extended amount of time.  He 
further stated that he got numbness and tingling in his 
fingers, mainly in his right hand, with soreness in his right 
arm.  On physical examination, the veteran's upper extremity 
motor strength was 5 out of 5, and sensation and deep tendon 
reflexes were intact.  

On physical examination of the veteran's right hand, there 
was positive Tinel's sign, thenar muscle strength at 4 out of 
5, and muscle bulk within normal limits.  On physical 
examination of the veteran's left hand, there was negative 
Tinel's sign, muscle strength of 5 out of 5, muscle bulk 
within normal limits, and either positive or negative 
Phelan's sign.  The assessment was worsening carpal tunnel 
syndrome on the right greater than the left.  An addendum to 
the note signed by a physician stated that the physician 
agreed with the diagnosis of worsening CTS.


A July 2003 VA outpatient medical report stated that the 
veteran reported that CTS pain was controlled with 
prescription medication, but he required over the counter 
Advil later in the evening for relief.  The veteran reported 
no numbness or tingling at rest.  He stated that he had been 
using a brace and taking breaks from his computer work, which 
was improving the symptoms.  On physical examination, the 
veteran had positive Tinel's sign, bilaterally, greater in 
the right than the left.  The impression was CTS symptoms 
improving.

In an August 2003 VA outpatient medical report, the veteran 
stated that his left wrist did not bother him.  On physical 
examination, there were positive Tinel's and Phalen's signs, 
bilaterally, greater on the right than the left.  Positive 
thenar atrophy was also noted.  The assessment was CTS with 
persistence of symptoms despite ibuprofen three times a day, 
use of a brace, and taking breaks from the computer.

An October 2003 VA outpatient consultation report stated that 
the veteran complained of intermittent right finger numbness 
and wrist pain and tingling.  The veteran reported that he 
sometimes used a wrist splint.  On examination, there was no 
atrophy, fasciculations, weakness, or persistent sensory 
loss.  The report stated that the veteran's symptoms usually 
lasted for 8 to 10 minutes.

In a January 2004 VA outpatient medical report, the veteran 
stated that his CTS symptoms were improving with use of 
nonsteroidal anti-inflammatory drugs and wrist splints.  On 
physical examination, there was positive Tinel's and Phalen's 
signs in both wrists, greater on the right than the left, and 
positive thenar atrophy.  The results of a squeeze test were 
noted as 4 out of 5 for the right hand and 5 out of 5 for the 
left hand.  Sensation was intact.  The assessment was CTS.

A September 2005 VA outpatient medical report stated that the 
veteran complained of pain in his right wrist, which still 
hurt when he used a computer.  A second September 2005 VA 
outpatient medical report stated that the veteran's CTS did 
not appear to be improving with splints and exercises.  The 
report stated that the veteran had to work on computers 
because he was employed in an Information Technology 
position.

The medical evidence of record demonstrates that the veteran 
had symptoms of CTS in service, had a continuity of CTS 
symptomatology from separation from service to the present, 
and has a current diagnosis of CTS.  Though the October 2002 
VA medical examination report stated that the veteran had a 
normal right wrist, he complained of CTS symptomatology at 
the time.  Furthermore, the veteran was diagnosed with CTS of 
the right wrist in July 2003, August 2003, and January 2004.  
The medical evidence of record shows that the veteran has 
consistently experienced symptoms of CTS of the right wrist 
from November 2001 to the present.  In addition, the evidence 
consistently stated that the veteran's right wrist was worse 
than his left wrist.  Service connection is in effect for CTS 
of the left wrist.  Furthermore, the Board notes that the 
veteran is right handed and has been employed in computer 
work since separation from active service.  

The continuity of symptomatology demonstrated during service 
and post service, combined with the current diagnosis of CTS 
of the right wrist, is substantial evidence in favor of the 
veteran's claim.  See Savage, 10 Vet. App. 495-98.  Applying 
the doctrine of reasonable doubt, the Board finds that the 
veteran's CTS of the right wrist is related to active 
military service.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for CTS of the right 
wrist is warranted.

Initially Compensable Evaluation For CTS Of The Left Wrist

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).


In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that the rule articulated in Francisco 
does not apply to the veteran's claims of CTS of the left 
wrist and headaches, because the appeal of these issues is 
based on the assignment of initial evaluations following 
initial awards of service connection for CTS of the left 
wrist and headaches.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the 
claims and the initial rating decision are most probative of 
the degree of disability existing when the initial ratings 
were assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  Id. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial ratings, staged ratings may be assigned for 
separate periods of time.  Id.

Service connection for CTS of the left wrist was granted by 
an April 2003 rating decision and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.130, Diagnostic Code 8515, 
effective July 15, 2002.

The evidence of record shows that the veteran is right-
handed.  Therefore, for rating purposes, his left arm is 
considered his minor or non-dominant extremity.  See 38 
C.F.R. § 4.69 (2006).

The Schedule provides that assignment of a 10 percent rating 
is warranted for incomplete paralysis of the minor median 
nerve to a mild degree.  A 20 percent rating is warranted for 
incomplete paralysis of the minor median nerve to a moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

Applying the above criteria to the facts of the case, the 
medical evidence most closely approximates the criteria 
contemplated for a 10 percent initial evaluation under the 
provisions of Diagnostic Code 8515.  See 38 C.F.R. § 4.7 
(2006).  The October 2002 VA medical examination report 
stated that the veteran had slight discomfort in his left 
wrist.  The diagnosis characterized the veteran's CTS of the 
left wrist as "mild."  The medical evidence also shows that 
the veteran had positive Tinel's sign in the left wrist in 
July 2003, August 2003, and January 2004.  The Board notes 
that positive Tinel's sign indicates "a tingling sensation 
in the distal end of a limb when percussion is made over the 
site of a divided nerve.  It indicates a partial lesion or 
the beginning regeneration of the nerve."  Dorland's 
Illustrated Medical Dictionary, 1703 (30th ed., 2003).  
Accordingly, the Board finds that the veteran's CTS of the 
left wrist was manifested by mild sensory involvement.  As 
such, an initial evaluation of 10 percent is warranted.

However, a 20 percent evaluation is not for assignment, as 
the evidence of record shows that the veteran's CTS of the 
left wrist was manifested by only mild sensory involvement.  
As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the 10 percent evaluation reflects the 
degree of impairment shown since the date of the grant of 
service connection for CTS of the left wrist, there is no 
basis for staged ratings with respect to this claim.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim for an initial 
rating in excess of 10 percent for CTS of the left wrist, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Initial Compensable Evaluation For Headaches

Service connection for mild tension headaches was granted by 
an April 2003 rating decision and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100, 
effective July 15, 2002.

In an October 2002 VA medical examination report, the veteran 
stated that he started getting headaches while in Guam as a 
computer operator.  He stated that he was on the computer for 
8 hours or more a day and was also taking computer classes.  
The veteran stated that he had to start taking short breaks, 
otherwise he would get a headache and blurred vision.  He 
reported that he was prescribed eyeglasses, which helped, but 
he still got a headache whenever he used the computer for an 
extended amount of time.  The veteran stated that he still 
got headaches if he sat too long without a break.  On 
physical examination, the veteran's head was normal and 
without damage or injury.  His eyes and extraocular muscles 
were intact and there was no nystagmus.  The diagnosis was 
mild tension headache after prolonged computer use, 
non-prostrating.

A December 2002 VA outpatient medical report stated that the 
veteran complained of headaches related to computer use at a 
level of 3, on a scale from 1 to 10.  He stated that 
spectacles helped with blurry vision and headaches.  The 
assessment was compound hyperopic astigmatism or, likely the 
cause for blurry visual acuity and headaches with prolonged 
computer use.

A July 2003 VA outpatient general medicine student note 
stated that the veteran took aspirin as occasion required for 
occasional headaches.  An August 2003 VA outpatient medical 
report stated that the veteran complained of blurry vision 
and headaches after using the computer.

A January 2004 VA outpatient medical report stated that the 
veteran had a small bump on his head that did not cause 
headaches.

A February 2006 VA outpatient medical report stated that the 
veteran complained of getting headaches lately and believed 
he had been straining his eyes a lot.  The veteran reported 
that he never wore glasses and believed his "near vision" 
was getting worse.  The assessment was eye strain with no 
evidence of presbyopia.  The report stated that the veteran 
was in front of a computer monitor more than 10 hours a day 
and recommended antithrombins.

The Schedule provides that assignment of a noncompensable 
rating is warranted for migraines with characteristic 
prostrating attacks averaging less frequently than one in 2 
months over the last several months.  A 10 percent rating is 
warranted for migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board finds that the medical evidence of record does not 
support an initial compensable evaluation for headaches.  The 
veteran's headaches are manifested by mild pain after 
prolonged computer use.  There is no evidence of record that 
the veteran has ever experienced prostrating attacks, let 
alone averaging one every 2 months.  Accordingly, the 
criteria for a 10 percent rating for headaches has not been 
shown and an initial compensable evaluation for headaches is 
not warranted.  See Id.

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection for headaches, there is no basis 
for staged ratings with respect to this claim.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim for an initial 
compensable evaluation for headaches, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for carpal tunnel syndrome of the right 
wrist is granted.

An initial evaluation of 10 percent disabling, but no 
greater, for carpal tunnel syndrome of the left wrist is 
granted.

An initial compensable evaluation for headaches is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


